STATE OF VERMONT

                              ENVIRONMENTAL COURT



                                                               }
In re: Entergy Nuclear/ Vermont Yankee                         } 
    Thermal Discharge permit amendment                         }  Docket No. 89‐4‐06 Vtec
        (Appeal of Connecticut River Watershed Council,        }
              Trout Unlimited (Deerfield/Millers 349 Ch.),     }
              and Citizens Awareness Network)                  }
        (Appeal of New England Coalition                       }
              on Nuclear Pollution)                            }
        (Cross‐Appeal of Entergy Nuclear                       }
              Vermont Yankee, LLC)                             }
                                                               }

                             Amended Decision and Order
               on Motion for Stay of Permit Amendment Pending Appeal

       Appellants and Cross‐Appellant appealed from a decision of the Vermont Agency

of  Natural Resources (ANR), approving  an amendment  of a  thermal discharge permit

issued to Entergy Nuclear Vermont Yankee, LLC.  Appellants Connecticut River Watershed

Council, Trout Unlimited (Deerfield/Millers 349 Ch.), and Citizens Awareness Network are

represented by Patrick A. Parenteau, Esq., David K. Mears, Esq., and Justin E. Kolber, Esq.;

Appellant  New  England  Coalition  on  Nuclear  Pollution  is  represented  by  Evan  J.

Mulholland, Esq.;  Cross‐Appellant‐Applicant Entergy Nuclear Vermont Yankee, LLC is

represented by Elise N. Zoli, Esq., Barbara G. Ripley, Esq., Sarah Heaton Concannon, Esq.,

and Gwyn Williams, Esq.;  the Windham Regional Commission appeared through James

Matteau  and  John  Bennett,  who  are  not  attorneys;  the  Vermont  Agency  of  Natural

Resources is represented by Catherine Gjessing, Esq. and Warren T. Coleman, Esq.; and the

Natural Resources Board is represented by John H. Hasen, Esq. and Daniel D. Dutcher, Esq.

       Appellants have moved to stay the permit amendment, pending the conclusion of

                                             1
the merits of this appeal.  The permit was issued on March 30, 2006, and allows the thermal

discharge  from  Entergy  Nuclear/Vermont  Yankee  to  increase  the  temperature  of  the

Connecticut River by an additional 1/ F, within a defined measurement area or mixing

zone, from June 16 through October 14 of each year.1  Appellants argue that the stay will

preserve the status quo of Applicants’ previous permit conditions during this litigation,

which is now scheduled to be heard in late January and early February2 of 2007.  The Court

issued an order granting the stay on August 28, 2006.  This is a revision of that order to

clarify  certain  issues  raised  during  the  telephone  hearing  on  August  28,  2006,  and  to

separate the stay provisions applicable to the 2006 season from those applicable to the 2007

season, to make it unnecessary for the parties and the judicial system to spend time now

on  an  interlocutory  appeal,  as  that  time  may  be  better  spent  by  the  parties  in  their

mediation and trial preparation work.

  

       The Court must consider the movants’ likelihood or substantial possibility of success

on the merits of this de novo appeal, irreparable injury that may occur in the absence of the

stay, whether the grant of the stay will substantially harm other parties, and whether the

stay will serve the best interests of the public.  In re Allied Power & Light Co., 132 Vt. 554,

556 (1974), as discussed by Justice Skoglund in issuing a stay during the pendency of the



       1
          The underlying permit of which this is an amendment expired on March 30, 2006;
the renewal permit process is ongoing and may result in the issuance of a renewal permit
before the close of 2006.  If and when an appeal is filed from the issuance of the renewal
permit, we will consider whether it should be consolidated with the present proceedings.
V.R.E.C.P. 2(b), and see V.R.E.C.P. 1. 
       2
          At present, the following dates are being reserved for this trial: January 24‐26,
January 30 and 31, February 1 and 2, February 6‐9, and February 13‐16.  Please be prepared
to discuss whether fifteen trial days will be sufficient and whether the parties will be able
to use these specific dates. 

                                                2
appeal in In re Stormwater NPDES Petition, Docket No. 2004‐515 (Vt. Supreme Ct., April

7, 2005).

       Appellants have come forward with sufficient evidence to demonstrate a substantial

possibility that they will prevail on the merits; that is, a sufficiently substantial  possibility

to examine and weigh the other factors to be considered in whether or not to grant a stay.

Unlike federal judicial review of agency action, no presumption is afforded the fact that the

permit amendment was issued.  The Court is not charged with determining whether the

ANR’s decision is supported by substantial evidence in the record as a whole; rather, it is

charged  with  considering  the  application  de  novo,  applying  the  same  substantive

standards that the ANR is required to apply.  The Applicant will bear the burden of proof

that it qualifies for a waiver of the thermal effluent limitation otherwise applicable to it.

       Appellants have shown sufficient potential for irreparable injury to American shad

in the Connecticut River, both at present as the juveniles become accustomed to cooler

water temperatures prior to their migration down the River in the fall, and in the summer

of 2007  for the growth of the next generation of juveniles.

       On the other hand, the grant of the stay will not substantially harm other parties.

The  consequence  to  the  Applicant  will  only  be  a  financial  one,  and  consequently  not

irreparable by definition, in that energy that could otherwise have been sold will have to

be expended on the operation of the cooling towers.  The Applicant will be able to operate

under its previous permit during the pendency of its renewal permit application, as well

as during the pendency of the present appeal over its thermal effluent waiver amendment

application. The public will view the plume of water vapor from the cooling tower, but no

substantial harm has been shown to result from the mere visibility of the plume to the

public.  No evidence of drought conditions or impairment of the River, and consequently

no substantial harm to the public interest, has been shown to be occurring during present

conditions,  due  to  the  removal  of  the  cooling  water  and  its  evaporation  into  the

                                                3
atmosphere. 

       The best interests of the public will be served by granting the stay so that it is not

only in effect from now through September and the first half of October of 2006, but so that

it remains in effect if this matter is not resolved by the time that adult American shad

return to the River in April to spawn, for the 2007 component of the life cycle of the 2007

cohort of juvenile shad in the River.  However, to preserve Applicant’s rights to appeal the

stay applicable to the 2007 season, we will issue the stay in two segments, as follows: The

stay takes effect as of August 28, 2006, and remains in effect until April 1, 2007, or until

further order of the Court issued before that date.  

       The stay is issued without prejudice to any motions to amend or lift the stay based

upon  evidence  or  arguments  not  already  made  to  the  Court  in  the  present  motion

memoranda.  The parties should expect that, if any motions are filed based on any potential

trade‐off of environmental consequences between the use of the air (that is, the cooling

towers) and the use of the river water for cooling purposes, such motion will be scheduled

for an evidentiary hearing.  In any event, a hearing will be scheduled in March, 2007, to

determine whether an order should issue continuing the stay for the 2007 season; any order

that issues as a result of that hearing will be appealable at that time. 

       Based upon representations made by the Applicant at the telephone hearing held

on  August  28,  2006,  Applicant  is  granted  a  period  of  two  weeks,  that  is,  until  Friday,

September 8, 2006, within which to implement this order and safely shift the facility to the

alternate mode of operation.  

   

       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Motion for Stay is GRANTED until further order of the Court or as otherwise provided

above.  A scheduling  order addressing the parties’ mediation and pretrial preparation

schedule will be issued shortly.  The trial dates remain as reserved (see footnote 2 above)

                                                 4
until further order of the Court.




  
       Done at Berlin, Vermont, this 1st day of September, 2006.




                            _________________________________________________
                                  Merideth Wright 
                                  Environmental Judge




                                            5